UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 21-6739


CHRISTOPHER ROLLINS,

                    Petitioner - Appellant,

             v.

WARDEN, FCI Petersburg Medium,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Elizabeth W. Hanes, Magistrate Judge. (3:19-cv-00844-EWH)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Rollins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Rollins, a federal prisoner, appeals the magistrate judge’s order denying

relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his conviction and

sentence by way of the savings clause in 28 U.S.C. § 2255. ∗ Pursuant to § 2255(e), a

prisoner may challenge his conviction and sentence in a traditional writ of habeas corpus

under § 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of

his detention. Here, the magistrate judge correctly determined that Rollins may not

challenge the validity of his conviction and sentence through a § 2241 petition, as the

conduct for which he was convicted remains criminal, In re Jones, 226 F.3d 328, 333-34

(4th Cir. 2000), and he failed to identify a sentencing error sufficiently grave to be deemed

a fundamental defect, United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018); see also

Braswell v. Smith, 952 F.3d 441, 450 (4th Cir. 2020) (“[A] fundamental defect or a

complete miscarriage of justice has not occurred where the petitioner was sentenced as a

career offender under an advisory Guidelines scheme.” (internal quotation marks omitted)).

Accordingly, we affirm the magistrate judge’s order. See Rollins v. Warden, No. 3:19-cv-

00844-EWH (E.D. Va. Mar. 8, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED



       ∗
        The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C.
§ 636(c).

                                             2